Opinion by
Oliver, P. J.
It was stipulated that the buckles in question are similar in all material respects to those the subject of Streamline Button Co., Inc. v. United States (7 Cust. Ct. 138, C. D. 555), the record in which case was incorporated herein. In accordance therewith certain of the buckles were held dutiable at J4 cent each and /\o cent per dozen for each 1 cent the value exceeds 20 cents per dozen, and 25 percent ad valorem, under paragraph 1527 (c) (2), as amended by the said trade agreement. Protest sustained to this extent.